DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on November 16, 2021.  In virtue of this communication, claims 1-19 are currently presented in the instant application.

Drawings
The drawings submitted on November 16, 2021. These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on November 16, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 (2-19) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 (2-19), of prior U.S. Patent No. 11182964.  This is a statutory double patenting rejection.  Please see the table below.

Present Application
Patent Number 11182964
Claim 1. 
An electronic device, comprising:
Claim1.	
An electronic device, comprising:
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
presenting a computer-generated reality environment comprising a representation of a first real object and a displayed virtual object;
presenting a computer-generated reality environment comprising a representation of a first real object and a displayed virtual object;

detecting, using one or more sensors, a movement of the first real object;

in accordance with detecting, using one or more sensors, a movement of the first real object; 

presenting a corresponding movement of the representation of the first real object from a first location to a second location in the computer-generated reality environment; and

presenting a corresponding movement of the representation of the first real object from a first location to a second location in the computer-generated reality environment; and

in accordance with a determination that a distance criteria is satisfied and the virtual object does not correspond to a second real object detected using the one or more sensors, removing a portion of the displayed virtual object, wherein the distance criteria comprises a threshold distance between the second location and the virtual object.

in accordance with a determination that a distance criteria is satisfied and the virtual object does not correspond to a second real object detected using the one or more sensors, removing a portion of the displayed virtual object, wherein the distance criteria comprises a threshold distance between the second location and the virtual object.


Allowable Subject Matter
	Claims 1-19 are allowed, if they overcome Double Patent Rejection.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 18 and 19 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 and 18-19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
in accordance with a determination that a distance criteria is satisfied and the virtual object does not correspond to a second real object detected using the one or more sensors, removing a portion of the displayed virtual object, wherein the distance criteria comprises a threshold distance between the second location and the virtual object.

	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-19.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hilliges et al. (US 20120113140 A1) discloses an augmented reality system comprises a user-interaction region, a camera that captures images of an object in the user-interaction region, and a partially transparent display device which combines a virtual environment with a view of the user-interaction region, so that both are visible at the same time to a user. A processor receives the images, tracks the object's movement, calculates a corresponding movement within the virtual environment, and updates the virtual environment based on the corresponding movement.
Schwarz et al. (US 20180342103 A1) discloses an augmented-reality scene is rendered for a user. Within that scene, an interactive virtual object of an application is rendered. Then, the position of the user's actual hand is determined relative to the interactive virtual object. When the user's actual hand is within a target threshold distance to the interactive virtual object, then a target visual cue is projected onto the interactive virtual object. When the user's actual hand is within an input threshold distance to the interactive virtual object, then an input visual cue is projected onto the interactive virtual object. Once the user's hand is within the input threshold distance to the interactive virtual object, then input may be provided to the application via the interactive object.
Piya et al. (US 20150331576) discloses a method of manipulating a three-dimensional image file including a virtual object includes obtaining image information in a processing device of a non-instrumented physical object manipulated by a user, such image information including movement information; and causing virtual movement of the virtual object based on the movement information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612


/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612